Exhibit 99.CODE ETH CODE OF ETHICS FOR COVERED OFFICERS OF INVESTMENT COMPANIES ADVISED BY AETOS ALTERNATIVES MANAGEMENT, LLC The Board of Managers of each registered investment company listed on Schedule A hereto (each a "Fund" and collectively, the "Funds") has adopted the following Code of Ethics (the "Code") applicable to its President and Treasurer ("Covered Officers") of Funds advised by Aetos Alternatives Management, LLC ("Aetos") to ensure the continuing integrity of financial reporting and transactions. The Covered Officers covered by the Code are listed on Schedule B hereto. I. SEPARATE CODE This Code is the sole code of ethics adopted by the Funds for purposes of Section 406 of the Sarbanes-Oxley Act of 2002. Insofar as any other code of ethics previously adopted by Aetos sets forth the fundamental principles and key policies and procedures that govern the conduct of all of Aetos' employees, including the Covered Officers, such prior code of ethics is superceded by this Code to the extent that such principles, policies and procedures conflict with the provisions of this Code. The Funds' and Aetos' codes of ethics under Rule 17j-1 under the Investment Company Act of 1940 (the "Investment Company Act") are separate requirements applying to the Covered Officers and others, and are not part of this Code. In addition to this Code or any other code of ethics previously adopted by Aetos, the Investment Company Act and the Investment Advisers Act of 1940 (the "Advisers Act") and rules promulgated thereunder contain many specific provisions designed to protect the Funds from conflicts of interest and overreaching. Any conduct by Covered Officers required by specific Investment Company Act or Advisers Act provisions or the rules thereunder is presumed to be in compliance with this Code. Each Covered Officer is accountable for his or her adherence to this Code and Aetos' policies. Any violation of this Code by a Covered Officer may result in disciplinary action, including immediate dismissal. II. REQUIREMENTS All Covered Officers must: 1. Engage in and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; 2. Act responsibly in producing and produce, full, fair, accurate, timely, and understandable disclosure in reports and documents that the Funds file with, or submit to, the Securities and Exchange Commission (the "SEC") and in other public communications made by the Funds; 3. Comply with applicable governmental laws, rules and regulations; 4. Promptly report suspected material violations of this Code, including violations of securities laws or other laws, rules and regulations applicable to the Funds, to Aetos' General Counsel and the Audit Committee; and 5. Promote accountability for adherence to the Code. Each Covered Officer must act with integrity, including being honest and candid while still maintaining the confidentiality of information where required by law or Aetos' policies, and place the interests of the Funds before the Covered Officer's own personal interests. Each Covered Officer is required to familiarize himself with the disclosure requirements applicable to each Fund and must not knowingly misrepresent or fail to disclose, or cause others to misrepresent or fail to disclose, material facts about a Fund to others, including, but not limited to, officers and counsel to Aetos and the Funds, and their respective independent managers, independent auditors and governmental regulators. Each Covered Officer should, to the extent appropriate within his area of responsibility, consult with other officers and employees of the Funds and Aetos with the goal of promoting full, fair, accurate, timely and understandable disclosure in the reports and documents the Funds file with, or submit to, the SEC and in other public communications made by the Funds. It is the responsibility of each Covered Officer to promote compliance with the standards and restrictions imposed by applicable laws, rules and regulations. III. AVOIDANCE OF CONFLICTS The overarching principle of this Code is that the personal interests of a Covered Officer should not be placed improperly before the interests of the Funds. As a result, each Covered Officer must: (i) handle any actual or apparent conflict of interest in an ethical manner; (ii) not use his or her personal influence or personal relationships to influence investment decisions or financial reporting by a Fund whereby the Covered Officer would benefit personally (directly or indirectly) to the detriment of the Fund; (iii) not cause a Fund to take action, or fail to take action, for the personal benefit of the Covered Officer rather than the benefit of such Fund; and (iv) not use material non-public knowledge pertaining to a Fund. IV. COMPLIANCE AND ANNUAL ACKNOWLEDGMENT Each Fund will follow certain procedures in investigating and enforcing this Code, including, but not limited to, the following: (i) all violations and potential violations will be reported to the General Counsel of Aetos; (ii) the General Counsel of Aetos will take all appropriate action to investigate any potential violations; (iii) if the General Counsel of Aetos determines that a violation has occurred, he or she will take all appropriate disciplinary or preventive action and inform the Board of Managers of the Fund of his or her decision; and (iv) all changes to or waivers of this Code will, to the extent required, be disclosed on Form N-CSR or otherwise as provided by SEC rules. Each Covered Officer is required: (i) upon receipt of the Code, to sign and submit to the General Counsel an acknowledgment stating that he or she has received, read and understands the Code; (ii) annually thereafter to submit a statement to the General Counsel confirming that he or she has received, read and understands the Code and has complied with the requirements of the Code; (iii) not to retaliate against any employee subordinate to the Covered Officer for reports of potential violations that are made in good faith; and (iv) to notify the General Counsel of Aetos, as appropriate, if the Covered Officer observes any irregularities or violations of this Code. V. AMENDMENTS AND WAIVERS Except with respect to Schedules A and B hereto, which may be updated at any time, this Code may be amended only by the Board of Managers of each Fund at a meeting of the Board of Managers duly called for that purpose. Waivers, as defined in Form N-CSR, from this Code may be granted only by the Board of Managers of each affected Fund at a meeting of the Board of Managers duly called for that purpose. Date:October 15, 2003 APPENDIX A NAME OF FUND AETOS CAPITAL MULTI-STRATEGY ARBITRAGE FUND, LLC AETOS CAPITAL DISTRESSED INVESTMENT STRATEGIES FUND, LLC AETOS CAPITAL LONG/SHORT STRATEGIES FUND, LLC APPENDIX B NAME OF OFFICER TITLE Michael F. Klein President Scott D. Sawyer Treasurer
